Untermyer, J.
(dissenting). The Church Engineering Corporation, to which for convenience we will refer as the plaintiff, was engaged as general contractor in the construction of a sixteen-story building at Ninety-sixth street and Central Park West, New York city. It had retained only the supervision over the construction, having delegated all the work to various subcontractors, including the defendant who was the carpentry contractor. The defendant’s contract provided that it “ agrees to provide all the materials and perform all the work for the carpentry work, including all items as furnished and installed at premises No. 309 West 57th Street, New York City.” The scope of the work as thus defined requires reference to the earlier contract between the same parties for *159carpentry work at the premises 309 West Fifty-seventh street. As to this the defendant’s president testified: “ Q. You also did the carpentry work prior to November 1st, 1928, at 309 West 57th Street, under a contract with the Church Engineering Corporation, did you not? A. Yes. Q. And in the construction of that building did you provide the material for and construct and maintain guards or guardrails around the floor openings in the building during the course of construction? A. We did.” He also testified: “ Q. And under the contract between your company and Church Engineering Corporation it was understood between you and the Church Engineering Corporation, was it not, that during the course of construction your company was to supply the material for, construct and maintain guards for all floor openings in the building during the course of construction, until completion of the building? A. Yes.” Referring to the particular opening with which this action is concerned, he testified: “ Q. Under the contract between your company and the Church Engineering Company, that opening that I have just described to you was one of those which you were to furnish the materials for the guards, construct such guards and maintain them during construction of the building? A. Yes, sir.”
The duty assumed by the defendant to “ maintain ” these guards was described in the testimony of its president as follows: “ Q. You knew, did you not, that the law required, the building laws of the State of New York required, that these elevator shafts be kept guarded at all times; didn’t you? A. Yes, sir. * * * Q. And you understood that in your contract you were assuming the duty of keeping them enclosed? A. Yes, sir.” On motion of the defendant and over exception by the plaintiff these answers were stricken out, erroneously as I believe. This testimony, if received, would have established that the duty which the defendant had assumed under its contract was co-extensive with the statutory duty assumed by the plaintiff with respect to the maintenance of guards around the elevator shaft. (See Block v. Columbian Ins. Co., 42 N. Y. 393.)
On January 22, 1929, Michael Guglielmo, an employee of the fireproofing subcontractor, fell into an elevator shaft at the ninth floor of the building and was killed. His administratrix sued the Church Engineering Corporation and other parties, not including, however, the defendant. The Church Engineering Corporation notified the defendant of the pendency of that action and the nature of the claim, asserting that if the Church Engineering Corporation were held hable therein it would seek indemnity from the defendant. Eventually the administratrix of Guglielmo recov*160ered a judgment against the Church Engineering Corporation for $58,160.66, which with interest and costs amounted to $60,196.38. The judgment was affirmed by the Appellate Division of the Second Department (234 App. Div. 623) and by the Court of Appeals (258 N. Y. 566).
The Union Indemnity Company paid the judgment as insurer of the Church Engineering Corporation and then brought this action as subrogee of the insured. Thereafter that company became insolvent and the Superintendent of Insurance, as conservator, was substituted as plaintiff. At the trial the plaintiff offered evidence of its agreempnt with the defendant, supplemented by the evidence previously referred to concerning the character of the work to be performed. It also offered in evidence the record in the action by the administratrix of Guglielmo against the plaintiff and the notice given to the defendant on its behalf.
The charge of the court in the earlier action demonstrates that the only issues submitted to the jury, which by its verdict the jury answered in favor of the administratrix, were whether the plaintiff had erected and maintained around the elevator shaft the barriers required to be provided by section 241 of the Labor Law and by the Ordinances of the City of New York, whether the deceased was guilty of contributory negligence and the amount of the damages. The issue now suggested by the defendant that the plaintiff may have been held liable to the administratrix for failing to plank over the opening was not referred to in the charge and could not, therefore, have been the basis of liability in that action. Moreover, performance by the defendant of its contractua obligation to maintain the barriers, if it assumed that duty unlder the circumstances here, would have prevented the accident even in the absence of any planking of the shaft. As between the parties to that contract the plaintiff was entitled to rely on performance by the defendant. The judgment in the earlier action establishes, therefore, as against the defendant (Village of Port Jervis v. First National Bank, 96 N. Y. 550; O. S. N. Co. v. Co. T. E., 134 id. 461; City of Rochester v. Montgomery, 72 id. 65) that the deceased was killed as the result of a failure to maintain the barriers required by the Labor Law and the Code of Ordinances, that he was free from contributory negligence, and the amount of the damages.
The prevailing opinion, it seems to me, disregards the judgment in the earlier action and the issues which it decides. That opinion gives effect to the same evidence which was offered by the plaintiff when it was a defendant in the earlier action in order to establish that it had maintained the barriers to the extent that it was possible to maintain them. That issue was submitted to the jury in the *161earlier action, was decided adversely to the plaintiff and, by reason of the notice served on the defendant, must be regarded also as conclusively adjudicated against it. It seems most inequitable that the plaintiff, which was defeated in the earlier action on the theory that it had failed to maintain barriers around the elevator shaft, should now again be defeated on the theory that its subcontractor had discharged that obligation.
The only remaining issue is whether, under our decision in American Employers' Ins. Co. v. Brandt Masonry Corp. (252 App. Div. 506), the defendant had failed in the performance of its contract and that depends upon an interpretation of its terms. The defendant offered evidence to the effect that the barriers around the shaft had been erected but that they were removed by another subcontractor in the course of stripping the forms from the ceiling of the ninth floor. It contended that, the barriers having been erected, it was incumbent on the plaintiff to give notice of their removal and request that they be restored before the defendant could be considered in default. The plaintiff contended that under the contract the defendant’s duty promptly to replace the barriers, however they might have been removed, was absolute. That issue could not have been litigated on the earlier trial and, therefore, was not adjudicated by the judgment. The contract does not necessarily preclude either interpretation and accordingly the intention of the parties as expressed therein cannot be decided as matter of law but should have been submitted to the jury as an issue of fact.
The judgment should be reversed and a new trial granted, with costs to the appellant to abide the event.
Callahan, J., concurs.
Judgment affirmed, with costs.